DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 66 and 70-71 have been amended as requested in the amendment filed September 12, 2022.  Following the amendment, claims 1, 12, 15-16, 41-42, 52, 54 and 64-72 are pending in the present application.

2.	Claims 42, 52, 54 and 67-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 28, 2022.

3.	Claims 1, 12, 15-16, 41, 64-66 and 70-72 are under examination in the current office action.

Withdrawn Claim Rejections
4.	The rejection of claim 70 under 35 U.S.C. 112(b) (indefiniteness), as set forth at section 6 of the previous office action, is withdrawn in view of applicant’s clarifying amendment to the claim.


Maintained Claim Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 12, 15-16, 41, 64-66 and 70-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 35-36, 38 and 45-49 of copending Application No. 16/999,849 (reference application). The rejection is maintained for reasons of record and as discussed below.
The basis of this rejection has been set forth previously (see section 5 of the 05/11/2022 office action) and therefore will not be reiterated here. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
6.	In the response filed 09/12/2022, applicants argue that the scope of the present claims and those of the ‘849 application are patentably distinct because the co-pending application claims are directed to a combination of immunogens, whereas the instant claims do not require such a limitation.
7.	Applicant’s arguments have been considered but are not persuasive.  The instant claims are directed to compounds, compositions and kits that recite “comprising” language, and therefore there is nothing to preclude the inclusion of additional elements within the composition or kit. Regardless, the claims of the co-pending ‘849 clearly recite the species that is the cyclic compound of present claim 1, and therefore teach or render obvious each of the claims in the instant application. See MPEP §2131.02 (II) stating that: “[a] genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).” Accordingly, the rejection is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1, 12, 15-16, 41, 64-66, 70 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoogerhout et al. (US 2011/0182928 A1) in view of Bardoff et al. (US 2005/0169925 A1).  The rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previously (see section 7 of the 05/11/2022 office action) and therefore will not be fully reiterated here. In brief, Hoogerhout et al. teach tetrapeptides derived from the amyloid-beta (A) peptide and their incorporation into a fusion protein with additional N- and/or C-terminal residues to form a cyclic peptide conjugated to an immunogenic carrier and used as part of an immunizing composition to elicit the production of anti-A antibodies (see [0015]-[0016] and [0022]-[0025]). Hoogerhout discloses that the A peptide may contain N- and C-terminal cysteine residues (see [0013]) or a stabilizing agent such as a linker peptide of 4-8 amino acids, a protein, antigen, mono- or oligosaccharide, and/or a steroid (see [0013]-[0015]), which is on point to a linker that is a peptide, equivalently functioning molecule, or functionalizable moiety. The composition may also contain an adjuvant, such as aluminum hydroxide (see [0027]-[0028]).  Hoogerhout also teaches that residues 4-10 of A are exposed as a conformational epitope on A oligomers and pre-fibrils (see [0006]).  Note that residues 4-10 of A peptide comprise the instantly claimed tetrapeptide sequence of HDSG (SEQ ID NO: 1), which is residues 6-9 of A.
	Thus while Hoogerhout teaches a adjuvanted vaccine composition comprising a cyclic A tetrapeptide coupled via a linker at its N- and C-terminus residues to an immunogen, and Hoogerhout teaches that residues 4-10 of A are an exposed conformational epitope of oligomeric and pre-fibrillar A peptides, the reference does not explicitly teach that the tetrapeptide is residues 6-9 of A (i.e., HDSG).
	Bardoff et al. teach antibodies that bind to conformational epitopes of aggregated A and amyloid plaques, which antibodies are capable of de-polymerizing or disintegrating amyloid aggregates (see [0032]-[0033]). Bardoff teaches that one of the epitopes recognized by these antibodies is HDSG (see [0018] and [0037]).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have used the HDSG tetrapeptide epitope of Bardoff as the A tetrapeptide sequence in the cyclic peptide immunogen composition of Hoogerhout and thereby arrive at the presently claimed invention. Hoogerhout already teaches the region of residues 4-10 of A as a conformational epitope that is exposed on oligomeric and pre-fibrillar A oligomers, and Bardoff teaches that a sequence within this region, residues 6-9 or HDSG, is a conformational epitope to which antibodies capable of disaggregating or depolymerizing aggregated A bind. Thus, the skilled artisan would have been motivated to have used the HDSG tetrapeptide epitope as the immunogen in the vaccine composition of Hoogerhout, so as to induce the production of antibodies specifically directed to this conformational epitope of aggregated A peptide. Particularly since the tetrapeptide sequence is presented as a cyclic peptide, thus stabilizing its structure and mimicking the conformational bend found in naturally-occurring A oligomers and/or pre-fibrils, the artisan would have had a reasonable expectation that such an immunizing composition comprising a cyclic HDSG tetrapeptide sequence could be successfully produced and used to induce the production of therapeutically and/or diagnostically useful anti-A antibodies.
Response to Arguments
9.	In the response filed 09/12/2022, applicants argue that Bardoff discloses antibodies that bind aggregated amyloid by binding two different regions on A, only one of which includes HDSG. Therefore it is agued that it would not be obvious to the skilled artisan that antibodies having only HDSG as their epitope would be useful, and there would be not motivation to create a cyclic peptide comprising an A peptide consisting of this sequence.
10.	Applicant’s arguments have been considered but are not persuasive. As discussed above, the motivation to use a tetrapeptide sequence from the region of residues 4-10 of A (FRHDSGY) is provided by the combination of both the Hoogerhout and Bardoff references, which collectively teach: (1) the use of tetrapeptides derived from Ab as part of cyclic immunogen (Hoogerhout); (2) the A4-10 region is a conformational epitope of aggregated or oligomeric A peptide (Hoogerhout); and (3), the HDSG sequence within the A4-10 region is at least one conformational epitope to which antibodies capable of disaggregating A specifically bind (Bardoff). 
Note also that even though Bardoff teaches that the disaggregating antibodies may also bind a different region of the A peptide, this does not teach away or otherwise detract from the disclosure that A residues 6-9 (HDSG), which are comprised by the A4-10 region noted in Hoogerhout, are part of a conformational epitope that is exposed on aggregated amyloid and to which disaggregating anti-A antibodies specifically recognize and bind. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
	Moreover, given that there are only four possible tetrapeptides derivable from the A4-10 region (i.e., FRHD, RHDS, HDSG and DSGY), and given that Bardoff specifically points to HDSG as a conformational epitope to which anti-A antibodies bind, the skilled artisan would have been motivated to select the HDSG sequence as the tetrapeptide for use in the vaccine composition of Hoogerhout with a reasonable expectation of success. Accordingly, the rejection is maintained.


Conclusion
11.	No claims are allowed.

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649